DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Zhi Yang Xue on 2/23/2021.
The application has been amended as follows: 
Claim 1, line 1, “cigarette, the atomizing” has been changed to -- cigarette having an atomizing--.
Claim 1, line 1, “includes” has been changed to --comprising--.
Claim 1, line 3, “the cigarette liquid” has been changed to -- a cigarette liquid--.
Claim 1, line 6, “the degree” has been changed to --a degree--.
Claim 1, line 8, “the first” has been changed to --a first--.
Claim 4, lines 4, 5, “controls circuit” have been changed to -- controls a circuit--.
Claim 4, line 5, “heating element” has been changed to --heating member--.
Claim 4, line 6, “element” has been changed to --member--.
Claim 4, line 6, “certain” has been deleted.
Claim 5, line 3, “controls circuit” has been changed to --controls the circuit --.
Claim 5, lines 3 and 4, “heating element” has been changed to --heating member--.
Claim 5, line 4, “certain” has been deleted.
Claim 6, line 6, both occurrences of “heating element” have been changed to --heating member--.
Claim 6, line 7, “certain” has been deleted.
Claim 7, lines 4 and 5, “controls circuit” has been changed to -- “controls the circuit” --.
Claim 7, lines 3 and 5, “heating element” has been changed to --heating member--.
Claim 8, line 3, “element” has been changed to -- member --.
Claim 8, line 10, “heating element” has been changed to --heating member--.
Claim 9, lines 5 and 6, “element” has been changed to --member--.
Claim 10, line 8 “controller, the first” has been changed to -- controller having--.
Claim 10, line 8, “is” has been deleted.
Claim 10, line 8 “the degree” has been changed to -- a degree--.
Claim 10, line 12, both occurrences of “control the” have been changed to --control a--.
Claim 10, line 13, both occurrences of “heating element” have been changed to --heating member--.
Claim 10, line 14, “certain” has been deleted.
Claim 12, lines 5 and 6, “element” has been changed to -member-.
Claim 12, line 6, “certain” has been deleted.
Claim 13, lines 5, 6 and 7, “element” has been changed to -member-.
Claim 13, line 6, “controls a” have been changed to -controls the-.
Claim 14, lines 4 and 10, “element” has been changed to -member-.
Claim 16, line 3, “the smoke liquid passage” has been changed to -the liquid passage-.
Claim 16, line 4, “smoke” has been deleted.
Claim 17, line 3, “spray” has been changed to -the spraying--.
Claim 18, line 3, “constitutes” has been changed to -define-.
Claim 18, line 5, “element” has been changed to -member--.
Claim 18, line 5, “members” has been changed to -member-.
Claim 18, line 5, “in the” has been changed to -in an--.
Claim 20, line 3, “smoke” has been changed to -cigarette-.
Allowable Subject Matter
Claims 1-20 are allowed as discussed in previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached Monday-Friday: 8:00 am - 5.00 pm (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached at 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/HARSHAD C PATEL/Primary Examiner, Art Unit 2831